DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	The election without traverse of cytomegalovirus promoter for ‘Species Election I – Promoter Sequence’, NADH dehydrogenase for ‘Specie Election II – Coding Region of Mitochondria Genomic DNA’, and dioleyl phosphatidylethanolamine for ‘Species Election III – Constitutive Lipid of a Lipid Membrane or a Single Combination of Constitutive Lipid Membranes’ in the ‘Response to Restriction Requirement’, filed on 19 January 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claim 4 is canceled.
	Claims 1, 3, 5-8, and 10 are amended.
	Claims 12-16 are added.
	Accordingly, claims herein under examination are claims 1-3 and 5-16 along with cytomegalovirus promoter for ‘Species Election I – Promoter Sequence’, NADH dehydrogenase for ‘Specie Election II – Coding Region of Mitochondria Genomic DNA’, and dioleyl phosphatidylethanolamine for ‘Species Election III – Constitutive Lipid of a Lipid Membrane or a Single Combination of Constitutive Lipid Membranes’.

Response to Allegations/Arguments directed to ‘Objection to Abstract, Abstract of the Disclosure: Language’
	The ‘Response to Restriction Requirement’ (page 3), filed on 19 January 2021, alleges/argues the abstract is amended.  In view of the amendment to the abstract, this objection is hereby withdrawn.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 19 January 2021, on 12 June 2019, and on 24 May 2018, have been fully considered.

Objection to Claims
Grammatical/Typographical Error
	Claim 3 is objected to because of grammatical/typographical error, wherein “Claims 1” should be replaced with “Claim 1”.  Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Vague and Indefinite
Claims 1-3 and 5-16 recite in the preamble the language “for expressing a target protein in mitochondria in an animal cell” (preamble of independent claim 1), “for expressing a target protein in mitochondria in an animal cell” (preamble of independent claim 8), and “for introducing a nucleic acid into mitochondria in an animal cell” (preamble of independent claim 11) which are considered vague and indefinite.  Specifically, it is unclear the distinguishable “structural” element(s)/feature(s) in the body of the claims that is to provide for the expression in mitochondria as opposed to, for example, the cell nucleus.  Accordingly, clarification and appropriate correction for the above language limitation recited in the claims is requested.
Claims 1-3, 5-10, and 12-16 recite the limitation “the promoter is a base sequence of a promoter” which is considered vague and indefinite.  Specifically, the intended scope for the above limitation is confusing, wherein “a base sequence” can reasonably be interpreted to as a “single nucleotide” as opposed to the entirety of the promoter sequence.  It is unclear whether a “single nucleotide” as encompassed by the above limitation can indeed have promoter activity/functionality.  It would be remedial to simply amend the claims to recite “the promoter sequence is selected from the group consisting of” in order to obviate this rejection.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Yu 2012
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Mutant NADH dehydrogenase subunit 4 gene delivery to mitochondria by target sequence-PTO-892’; herein “Yu 2012”).
The claims are directed to a recombinant expression vector for expressing a target protein in mitochondria in an animal cell comprising a promoter sequence and a coding region encoding the target protein under the control of the promoter sequence, wherein the coding region contains one or more TGAs as a codon corresponding to tryptophan.
Yu 2012 describes the delivery of mutant NADH dehydrogenase subunit 4 gene to mitochondria utilizing a recombinant expression vector (Title; and Abstract).
	Regarding claims 1-3 and 5-7, Yu 2012 describes delivery of mutant NADH dehydrogenase subunit 4 (ND4) to mitochondria under the control of a CMV enhancer and a β-actin promoter via a recombinant expression vector (page 1668, Purpose, Methods, Results, Conclusions; page 1668, paragraph bridging left and right columns to page 1669, paragraph bridging left and right columns).  Yu 2012 indicates the ND4 mutant is the replacement of all codons corresponding to tryptophan to TGA (page 1669, left column, 1st full paragraph; paragraph bridging pages 1674 and 1675; paragraph bridging pages 1680 and 1681 to page 1681, right column, 2nd full paragraph; and Figure 2E & 2F).
Accordingly, Yu 2012 anticipates the instant claim.

U.S. Patent No. 8,981,044
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,981,044 (see ‘Information Disclosure Statement’, filed on 19 January 2021; herein “USPAT ‘044”).

USPAT ‘044 discloses lipid membrane structures for delivering a substance into a cell (Abstract).
Regarding claim 11, USPAT ‘044 provides for the lipid membrane structure to contain phosphatidylethanolamine and sphingomyelin as constitutive lipid of the lipid membrane (Abstract; Col. 1, lines 14-19; Col. 6, line 59 to Col. 7, line 12).  A sequence search of SEQ ID NO: 13 reveals a 100% identity with SEQ ID NO: 1 of USPAT ‘044 (Sequence Alignment of SEQ ID NO 13 with SEQ ID NO 1 of U.S. Patent No. 8,981,044. Search conducted on 12 April 2021, 1 page; see attached ‘PTO-892’).  USPAT ‘044 indicates SEQ ID NO: 13 as a peptide that is to be present on the surface of the disclosed lipid membrane structure (Abstract; Col. 3, lines 48-67; Col. 7, line 42 to Col. 8, line 12; and Fig. 1, 2, and 4).
Accordingly, USPAT ‘044 anticipates the instant claim.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Yu 2012 further in view of U.S. Patent No. 8,981,044
Claims 1-3, 5-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Mutant NADH dehydrogenase subunit 4 gene delivery to mitochondria by target sequence-modified adenovirus-associated virus induces visual loss and optic atrophy in mice. Molecular Vision. 20 June 2012. Vol. 18, pages 1668-1683; see attached ‘PTO-892’; herein “Yu 2012”) as applied to claims 1-3 and 5-7 above, and further in view of U.S. Patent No. 8,981,044 (see ‘Information Disclosure Statement’, filed on 19 January 2021; herein “USPAT ‘044”).
The claims are directed to a lipid membrane structure encapsulating a recombinant expression vector for expressing a target protein comprising a promoter sequence and a coding region encoding the target protein under the control of the promoter sequence, wherein the coding region contains one or more TGAs as a codon corresponding to tryptophan.
Yu 2012 is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 102’.  
Regarding claims 8 and 12-16, Yu 2012 describes delivery of mutant NADH dehydrogenase subunit 4 (ND4) to mitochondria under the control of a CMV enhancer and a β-actin promoter via a recombinant expression vector (page 1668, Purpose, Methods, Results, Conclusions; page 1668, paragraph bridging left and right columns to page 1669, paragraph bridging left and right columns).  Yu 2012 indicates the ND4 mutant is the replacement of all codons corresponding to tryptophan to TGA (page 1669, left column, 1st full paragraph; paragraph bridging pages 1674 and 1675; paragraph bridging pages 1680 and 1681 to page 1681, right column, 2nd full paragraph; and Figure 2E & 2F).

Regarding claims 8-10, USPAT ‘044 provides for the lipid membrane structure to contain phosphatidylethanolamine and sphingomyelin as constitutive lipid of the lipid membrane (Abstract; Col. 1, lines 14-19; Col. 6, line 59 to Col. 7, line 12).  A sequence search of SEQ ID NO: 13 reveals a 100% identity with SEQ ID NO: 1 of USPAT ‘044 (Sequence Alignment of SEQ ID NO 13 with SEQ ID NO 1 of U.S. Patent No. 8,981,044. Search conducted on 12 April 2021, 1 page; see attached ‘PTO-892’).  USPAT ‘044 indicates SEQ ID NO: 13 as a peptide that is to be present on the surface of the disclosed lipid membrane structure (Abstract; Col. 3, lines 48-67; Col. 7, line 42 to Col. 8, line 12; and Fig. 1, 2, and 4).
In view of the teachings of Yu 2012 and USPAT ‘044 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the lipid membrane structure as disclosed by USPAT ‘044 to assist in the delivery of the recombinant expression vector comprising mutant NADH dehydrogenase under the control of a promoter as taught by Yu 2012, since USPAT ‘044 provides one of ordinary skill in the art some teaching, suggestion, or motivation for the encapsulation with the disclosed lipid membrane structures in order to improve delivery efficiency and ease of medicaments into a cell (Abstract; Col. 1, line 14 
Accordingly, Yu 2012 further in view of USPAT ‘044 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636